***********
Based upon information contained in I.C. File LH-0317 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Anthony Scott Futrell, was a Lieutenant with the N.C. Civil Air Patrol on 17 July 2002, the date of his death.
2. Decedent died on 17 July 2002, as a result of injuries sustained in an airplane crash while participating in a U.S. Airforce authorized mission, DENC 27011-02, conducting a drug surveillance flight in Chowan County, North Carolina.
3. N.C. Gen. Stat. § 143-166.2(c) provides that when applied to members of the Civil Air Patrol, "killed in the line of duty" is limited to those who are killed or die "while engaged in a State requested and approved mission."
4. In a Decision and Order filed in this case on 9 May 2003, the application for benefits was denied on the grounds that the evidence indicated that the mission on which decedent was killed was not a State approved mission, but was authorized by the Federal Government.
5. Subsequent to the issuance of the 9 May 2003 Decision and Order, decedent's surviving spouse obtained a ruling from the U.S. Department of Labor, case No. CP2000006, File No. DE9990-D-CL, denying her claim on grounds that the evidence shows that the mission which resulted in decedent's death was not an authorized DEA mission, but instead was a mission authorized by local law enforcement and the Civil Air Patrol.
                                ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSION OF LAW
Based upon the ruling of the U.S. Department of Labor in this matter, petitioner is eligible for benefits under N.C. Gen. Stat. § 143-166, etseq. Accordingly, the Decision and Order to the contrary must be vacated.
                                ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 ORDER
The Decision and Order filed in this matter on 9 May 2003, is hereby VACATED.
No costs are assessed before the Commission.
This the __ day of December, 2005.
                                     S/ ______________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/ ______________________ THOMAS J. BOLCH COMMISSIONER
  S/ ______________________ CHRISTOPHER SCOTT COMMISSIONER